The list of forty eight persons prepared for striking a special jury, should be superior to all exception.This cause had been tried at Sunbury, November assizes 1790, when the jury gave a verdict for the defendant, and the court granted a new trial.It now came on to be tried under a rule for a special jury. The plaintiff’s counsel objected, that the list of jurors which had been struck, contained by mistake the names of several persons who had been on the former jury, (two of whom still remained on the list as struck) and prayed that the prothonotary should make out other names of forty-eight men of impartial character to be again struck. The motion was opposed by the defendant’s counsel; but Smith, J. granted it, and declared that the list prepared for striking should be superior to all exception, which had not been the case in the present instance.A new jury was struck, and the cause was tried the next day, and ended in a murder to evidence on the part of the plaintiff.